Case 1:21-cv-00282-RDA-TCB Document 12 Filed 03/31/21 Page 1 of 2 PagelD# 292

CULPEPPER IP, LLLC

ATTORNEY AT LAW

75-170 HUALALAI ROAD, SUITE B204
KAILUA-KONA, HI 96740

La,
Culpepper IP

KERRY S. CULPEPPER *
TEL: (808) 464-4047

 

* ADMITTED TO PRACTICE IN VIRGINIA, HAWAI'I FAX: (202) 204-5181
AND BEFORE THE USPTO
WWW.CULPEPPERIP.COM
PATENTS, TRADEMARKS & COPYRIGHTS
Via ECF
March 31, 2021
Judge Alston

United States District Court — Eastern District of Virginia

401 Courthouse Square
Alexandria, VA 22314

Re: Permission to attend April 7 hearing remotely for Motion in MILLENNIUM
FUNDING, INC. et al. v. WICKED TECHNOLOGY LIMITED d/b/a VPN.HT,
1:21-cv-00282-RDA-TCB

Dear Judge Alston,

I am writing to kindly request permission to attend the April 7 hearing remotely.
My office and residence are in Hawaii. I was admitted pro hac vice in this matter.
I am currently scheduled to receive my first coronavirus vaccine dose on April 5
(Monday) here in Hawaii. It was not easy to make a reservation due to high
demand.

My insurer Kaiser has informed me that there is a risk of side effects from the
vaccine. Indeed, a person I know personally had significant side effects the day
after receiving the first dose that required him to stay home the entire day.
Therefore, J am preparing for the contingency that I may have to stay home all day
on April 6. | ,

On the other end, in order to ensure that I could arrive in person on time for the
April 7 hearing, I would have to leave Hawaii the evening of April 5 due to the 12-
14 hour travel time and limited flights. This would place me in transit while at risk
of enduring the side effects of the vaccine.
Case 1:21-cv-00282-RDA-TCB Document 12 Filed 03/31/21 Page 2 of 2 PagelD# 293
Page 2

Accordingly, I respectfully requested that the Court grant me permission to attend
the hearing of April 7 remotely.

Respectfull
{ v
Lisa —

Kerry S/ Culpepper,
VA Bar ID No. 45,292
HI Bar No. 9837
